468 So. 2d 554 (1985)
STATE of Louisiana ex rel. Robert SAWYER
v.
Ross MAGGIO, Jr., Warden, Louisiana State Penitentiary.
No. 85-KP-0660.
Supreme Court of Louisiana.
May 13, 1985.
PER CURIAM.
In our previous order we instructed the district court to conduct an evidentiary hearing on whether defendant received effective assistance of counsel and to reconsider defendant's entire application in light of that evidence. 450 So. 2d 355 (La.1984). The parties and the district court misconstrued our order of an evidentiary hearing as being limited to the issue of whether counsel was ineffective because he had not been admitted to the bar for at least five years. Our concerns were not so limited, however, and we now remand the case for an evidentiary hearing on all of the defendant's allegations of ineffective assistance of counsel during the preparation, trial and penalty phase of his case.
WRIT GRANTED; CASE REMANDED FOR EVIDENTIARY HEARING.
LEMMON, J., concurs. This Court's determination of relator's claim may turn on evidence regarding defense counsel's waiver of closing argument during the guilt phase.